Citation Nr: 1039799	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-16 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for hearing loss, and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for depression claimed as 
secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife

ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard from September 
1988 to June 1993 and on active duty from June 1994 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the RO in 
Muskogee, Oklahoma, which denied service connection for hearing 
loss on the merits without considering whether reopening was 
warranted and denied service connection for depression.  

Regardless of the RO's decision to reopen the hearing loss claim, 
the Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).

The appellant testified before the undersigned at a September 
2010 hearing at the RO.  A transcript has been associated with 
the file.

The issues of service connection for hearing loss and 
depression as secondary to a service-connected back 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed RO rating decision dated in May 2003, of which 
the appellant was notified, denied the appellant's claim of 
entitlement to service connection for hearing loss.

2.  Additional evidence received since the May 2003 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the appellant's claim for service 
connection for hearing loss.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, denying the claim of service 
connection for hearing loss, is final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received for the claim of 
entitlement to service connection for hearing loss; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

As discussed below, the claim is reopened.  See 38 C.F.R. § 
3.156(a) (2010).  The Board will proceed to review the decision 
on the merits.  As such, the Board finds that any error related 
to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).



II. New and Material

The appellant brought a claim for service connection for hearing 
loss in January 2003.  The claim was denied in a May 2003 rating 
decision.  After being notified of his appellate rights, he did 
not perfect his appeal.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented 
or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  The new and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The May 2003 rating decision denied the claim because the hearing 
loss was neither incurred in nor caused by service.  To reopen, 
new evidence relating the appellant's hearing loss to service 
must be received.

The appellant has submitted an October 2009 private audiology 
report that links the appellant's hearing loss to inservice 
acoustic trauma.  The evidence is clearly new and addresses the 
reason for the final prior denial.  The Board concludes that 
reopening is warranted.  The appeal is granted to this extent 
only.  See 38 C.F.R. § 3.156(a).  


ORDER

Reopening of the appellant's claim of service connection for 
hearing loss is granted.


REMAND

The Board must remand for a VA examination in the matter of the 
appellant's claims for service connection for hearing loss and 
depression.

The appellant's hearing loss claim must be remanded due to 
missing VA treatment records.  There is an incomplete June 2004 
audiology test which is of record.  The appellant was seen for an 
April 2009 audiology consult which referenced a 2003 audiology 
result. The Board cannot discount the possibility of a 2003 
audiology report also being contained in the appellant's VA 
treatment records.  The Board remands to obtain the missing VA 
audiology records.  In addition,  on remand, the appellant should 
be afforded another VA audiological examination.  A new 
examination is needed given the divergent findings between the VA 
audiological examinations conducted in 2009 and 2010 which 
reflects the veteran does not have a hearing loss disability for 
VA purposes and the 2009 private audiological study which 
reflects otherwise.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The appellant's 
medical records indicate a current diagnosis of depression.  The 
appellant is presently service-connected for a low back 
disability, rated as 40 percent disabling.  The appellant's 
treatment records show that the depression has been related to 
both his back and to his overall physical condition, which 
includes a wide variety of additional disabilities.  The 
appellant was not provided a VA examination pursuant to his 
claim.  The Board concludes that an examination is warranted 
pursuant to VA's duty to assist.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA audiology 
records from 2003 and 2004.  If no records 
are found from 2003 and 2004, the RO should 
enter a finding into the record that no 
relevant VA audiology records are available 
from that year.

2.  Schedule the appellant for a VA 
examination to determine whether it is at 
least as likely as not that the depressive 
disorder was caused or aggravated by his 
service-connected back disability.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
physician.  All indicated studies should be 
conducted, and the results reviewed before 
the final opinion is rendered.  

3. Schedule the appellant for a VA 
audiological examination to determine whether 
he has a hearing loss disability for VA 
purposes which is related to service to 
include noise exposure therein.  The entire 
claims folder and a copy of this REMAND must 
be made available to the physician.  All 
indicated studies should be conducted, and 
the results reviewed before the final opinion 
is rendered.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


